El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Gaspar Espada solicitó el derecho de hogar seguro de la Sucesión de Antonio Torres. Su reclamación fué pre-sentada en la Corte Municipal de Coamo y decidida en su contra. En apelación para ante la Corte de Distrito de Ponce, al ser llamado el caso, el demandante no compare-ció y, podría decirse, se dictó una sentencia por abandono contra él, de conformidad con las disposiciones de la sección 3 de la ley de marzo 11, 1908, para “reglamentar las ape-laciones contra sentencias de las cortes municipales en pleitos civiles” (Leyes de ese año, pág. 124).
La sentencia por abandono fué dictada el 21 de enero de 1936. El demandante radicó una moción de reconside-ración que fué declarada sin lugar, el 13 de abril del mismo año. Se apeló tanto de la sentencia como de la orden decla-rando sin lugar la moción para reconsiderar.
La apelada solicita la desestimación del recurso fundándose, primero, en que la sentencia era firme e inapelable. El apelante replica que nunca se archivó en la corte de distrito la notificación de la sentencia. Examinando los au-*527ios no Rallamos nada en contrario a la contención del ape-lante, y el apelado no nos lia llamado la atención hacia mada. Por tanto, el recurso no puede ser desestimado por ■este motivo.
El segundo motivo de la moción para desestimar es ■que el recurso es frívolo, pero no estando la corte convencida de esto, la moción debe se/r declarada sin higar.
El Juez Asociado Señor Córdova Dávila no intervino.